EXHIBIT 10.11

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of January 29,
2004, by and between The Nautilus Group, Inc., a Washington corporation (the
“Company” or “Employer”), and Tim Hawkins (“Employee”). In consideration of the
premises and the mutual covenants and agreements hereinafter set forth, the
Company and Employee hereby agree as follows:

 

1. Employment. Employee is being hired as Chief Customer Officer. Employee shall
(a) devote his professional entire time, attention, and energies to his
position, (b) use his best efforts to promote the interests of Employer; (c)
perform faithfully and efficiently his responsibilities and duties, and (d)
refrain from any endeavor outside of his employment which interferes with his
ability to perform his obligations hereunder. Employee shall report to the
President and Chief Executive Officer, and/or such other persons as may be
designated by Employer, and perform his job duties subject to his general
supervision, orders, advice and direction. Employee shall perform the duties
normally associated with the position and/or such duties as delegated and
assigned by the Company. Subject to the provisions of Section 7(b) herein, the
Company retains the sole discretion to change Employee’s position and/or duties
as it deems appropriate.

 

Employee additionally agrees to abide by any general employment guidelines or
policies adopted by Employer such as those detailed in an employer’s handbook,
as such guidelines or policies may be implemented and/or amended from time to
time.

 

2. Salary. As compensation for services to be rendered hereunder, the Company
shall pay Employee an initial annual salary in the gross amount of Two hundred
seventy five thousand dollars ($275,000). Said salary will be paid in accordance
with the Company’s existing payroll policies, and shall be subject to normal
and/or authorized deductions and withholdings. Employee will be eligible to
receive an annual bonus up to a minimum of forty-percent (40%) of Employee’s
base salary. The amount of such bonus (if any) is determined at the discretion
of the Company. Employee shall also be entitled to receive a one-time bonus
payment in the gross amount of $150,000, payable to Employee no later than July
15, 2004, from which normal and/or authorized deductions and withholdings may be
made. Said bonus payments will vest in 1/24th increments over a 2 year period
beginning in February 2004. Should employee resign from the Company between
February 2004 and February 28, 2006 he will re-pay a pro rata amount of that
bonus for any remaining time that he is no longer employed prior to February 28,
2006. For example, should employee resign after 11 months, he will repay the
Company 13/24ths of the gross bonus amount to reflect that fact that he resigned
13 months before fulfilling the 24 month employment commitment.

 

3. Stock Options. Pursuant to the Company’s current Stock Option Plan (the
“Plan”), the Company shall recommend that Employee receive options (“Options”)
to purchase 50,000 shares of Employer’s stock. The terms of any option grant
shall be governed by the Plan and a Stock Option Agreement (the “Option
Agreement”). Employee acknowledges that any stock options granted do not, and
will not, constitute wages or compensation. Unless otherwise provided in the
Plan or required by law, the Board of Directors of Employer shall have sole
discretion regarding the grant of options, price of options, the vesting
schedule and all other terms and conditions of the option grant.



--------------------------------------------------------------------------------

4. Expenses. The Company will reimburse Employee for all necessary and
reasonable travel, entertainment and other business expenses incurred by him in
the performance of his duties hereunder, upon receipt of signed itemized lists
of such expenditures with appropriate back-up documentation, and/or in
accordance with such other reasonable procedures as the Company may adopt
generally from time to time.

 

5. Health and Welfare Benefits. Upon satisfaction of eligibility criteria, the
Employee shall be eligible to receive employee benefits, if any, generally
provided to its employees by Employer, including, if provided, medical
insurance, paid-time off. Such benefits may be amended or discontinued by
Employer at any time.

 

6. Termination. The parties acknowledge that Employee’s employment with the
Company is “at-will” and may be terminated by either party with or without
cause. No one other than the President and Chief Executive Officer of the
Company or the Board of Directors has the power to change the at-will character
of the employment relationship. As discussed below, however, the various
possible ways in which Employee’s employment with the Company may be terminated
will determine the payments that may be due to Employee under this Agreement. As
used in this Agreement, the following terms have the following meanings:

 

(a) Cause. As used in this Agreement, Cause means (i) Employee’s indictment or
conviction in a court of law for any crime or offense that in Employer’s
reasonable judgment makes Employee unfit for continued employment, prevents
Employee from performing Employee’s duties or other obligations or adversely
affects the reputation of Employer; (ii) dishonesty by Employee related to his
employment; (iii) violation of a key Employer policy or this Agreement by
Employee (including, but not limited to, acts of harassment or discrimination,
use of unlawful drugs or drunkenness on Employer’s premises during normal work
hours); (iv) insubordination (i.e. conduct such as refusal to follow direct
orders of the President or other individuals(s) to whom Employee reports; (v)
dereliction of duty by Employee (e.g., failure to perform minimum duties after
warning) and reasonable opportunity to correct; (vi) Employee’s competition with
Employer, diversion of any corporate opportunity or other similarly serious
conflict of interest or self-dealing incurring to Employee’s direct or indirect
benefit and Employer’s detriment; (vii) intentional or grossly negligent conduct
by Employee that is significantly injurious to Employer or its affiliates;
(viii) Employee’s failure to meet the minimum goals of his position if such are
provided in writing to Employee, and as such goals may be amended from time to
time; and (ix) Employee’s death or disability (i.e., Employee’s inability to
perform the essential job functions of the position with or without a reasonable
accommodation).

 

(b) Good Reason. Good Reason shall mean a substantial diminution of employees’
job responsibilities, salary or overall benefits by Employer or a greater than
50 mile change in Employee’s primary place of employment (without the Employee’s
consent), whether by Employer or any successor in interest to Employer. For
purposes of this Agreement the primary place of employment is Vancouver, WA. No
event shall constitute “Good Reason” unless the Employee shall have notified the
Company in writing of the conduct allegedly constituting Good

 

2



--------------------------------------------------------------------------------

Reason and the Company shall have failed to correct such conduct within thirty
(30) days of the date of its receipt of such written notice from the Employee.
Moreover, unless Employee shall have notified the Company of the conduct
allegedly constituting Good Reason within six months of the first occurrence of
such conduct, then Employee shall have waived his right to claim that such
conduct constitutes “Good Reason” under this Agreement.

 

(c) At-Will. At-will termination shall mean a termination by the Company where
it does not seek to establish Cause or by Employee without Good Reason. If the
Company exercises its right to terminate Employee without Cause, it shall
provide the Employee with 365 days prior written notice of the termination of
his employment (Notice of Termination), provided however, that at the Company’s
sole discretion, it may immediately relieve Employee from all duties and
responsibilities during the Notice Period. After receiving Notice of
Termination, the Employee must continue to perform all duties and
responsibilities, unless such duties are removed. If the Company exercises its
option to relieve Employee of duties after the Company has provided Notice of
Termination, then the Company shall continue to provide Employee with the basic
benefits generally applicable to the Company’s employees and base salary during
the Notice Period. If Employee exercises his right to terminate his employment
without Good Reason, the Employee agrees to provide the Company with 21 days’
prior written notice of the termination of his employment (Notice of
Termination). After receiving such Notice from the Employee, the Company retains
the right to accept Employee’s resignation, and hence, terminate the employment
relationship without the need for further payments, at an earlier date than
provided in the Employee’s Notice of Termination.

 

7. Severance Upon Termination.

 

(a) Upon termination of Employee’s employment under this Agreement by the
Company without Cause or by Employee for Good Reason (as defined hereunder),
then, in lieu of any further salary, bonus, or other payments for periods
subsequent to the Date of Termination, the Company shall pay to the Employee
severance equal to twelve months average monthly annual base salary1. Such
severance payment shall be made according to the Company’s normal payroll
process spread out equally over the severance period. Violation of this
Agreement or the Business Protection Agreement and/or failure to sign the
Release and Waiver Agreement shall immediately relieve the Company from its
payment obligation under this paragraph and entitle it to recover any amounts
paid under this paragraph. This Section 7 shall be read in conjunction with
Section 6 c, and entitles the employee to a maximum of 12 months salary and
benefits under this Agreement.

 

(b) If the Company terminates the Employee’s employment during the term of this
Agreement for Cause or if the Employee terminates his employment other than for
Good Reason, then the Company shall have no further payment obligations to
Employee.

 

(c) Except as it relates to the receipt of severance (which shall be solely
granted under the terms of this Agreement), this Agreement shall not affect any
payments due to Employee under applicable law as a result of the termination of
his employment (such as payment of earned wages).

 

--------------------------------------------------------------------------------

1 The average annual monthly base salary shall be calculated using the average
of the cash compensation received by Employee in the twelve months prior to the
Date of Termination.

 

3



--------------------------------------------------------------------------------

8. Return of Documents. Employee understands and agrees that all equipment,
records, files, manuals, forms, materials, supplies, computer programs, and
other materials furnished to the Employee by Employer or used on Employer’s
behalf, or generated or obtained during the course of his/her employment shall
remain the property of Employer. Upon termination of this Agreement or at any
other time upon the Company’s request, Employee agrees to return all documents
and property belonging to the Company in his possession including, but not
limited to, customer lists, contracts, agreements, licenses, business plans,
equipment, software, software programs, products, work-in-progress, source code,
object code, computer disks, Confidential Information, books, notes and all
copies thereof, whether in written, electronic or other form. In addition,
Employee shall certify to the Company in writing as of the effective date of
termination that none of the assets or business records belonging to the Company
is in his/her possession, remain under his control, or have been transferred to
any third person.

 

9. Confidential Information/Non-Competition. By virtue of his employment,
Employee will have access to confidential, proprietary and trade secret
information, the ownership and protection of which is very important to the
Company. Employee hereby agrees to enter into a Business Protection Agreement
with the Company concurrent with his entry into this Agreement. The Business
Protection Agreement is attached as Exhibit A hereto.

 

10. Release of Claims. As a precondition to receipt of the severance provided in
Section 6 c or 7(a) of this Agreement, Employee acknowledges and understands
that he must sign a Waiver and Release of Claims Agreement. Such Agreement shall
be substantially similar to the Agreement attached as Exhibit B. Employee
understands that he will not be entitled to receive any payments under this
Agreement until he executes and delivers the Waiver and Release of Claims
Agreement, and the revocation period set forth in the Waiver and Release of
Claims Agreement has run.

 

11. Assignment. This Agreement is personal, and is being entered into based upon
the singular skill, qualifications and experience of Employee. Employee shall
not assign this Agreement or any rights hereunder without the express written
consent of Employer which may be withheld with or without reason. This Agreement
will bind and benefit any successor of the Employer, whether by merger, sale of
assets, reorganization or other form of business acquisition, disposition or
business reorganization.

 

12. Notices. Any Notice of Termination or notice of good reason shall be in
writing and shall be deemed to have been given or submitted (i) upon actual
receipt if delivered in person or by facsimile transmission with confirmation of
transmission, (ii) upon the earlier of actual receipt or the expiration of two
(2) business days after sending by express courier (such as U.P.S. or Federal
Express), and (iii) upon the earlier of actual receipt or the expiration of
seven (7) business days after mailing if sent by registered or certified mail,
postage prepaid, to the parties at the following addresses:

 

To the Company:   

The Nautilus Group, Inc.

1400 NE 136th Avenue

Vancouver, WA 98684

Attention: Human Resources

 

4



--------------------------------------------------------------------------------

With a Copy to:   

Garvey, Schubert & Barer

1191 Second Avenue, 18th Floor

Seattle, WA 98101-2939

Attention: Anne F. Preston

To Employee:   

Employee: Tim Hawkins

 

At the last address and fax number Shown on the records of the Company

Employee shall be responsible for providing the Company with a current address.
Either party may change its address (and facsimile number) for purposes of
notices under this Agreement by providing notice to the other party in the
manner set forth above within ten business days.

 

13. Effect of Waiver. The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach hereof. No waiver shall be valid unless in writing.

 

14. Entire Agreement. This Agreement, along with the Business Protection
Agreement attached as Exhibit A, sets forth the entire agreement of the parties
hereto and supersedes any and all prior agreements and understandings concerning
Employee’s employment by the Company. This Agreement may be changed only by a
written document signed by Employee and the Company.

 

15. Governing Law/Jurisdiction/Venue. This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive and procedural laws
of the State of Washington without regard to rules governing conflicts of law.
For all disputes under this Agreement, the parties agree that any suit or action
between them shall be instituted and commenced exclusively in the state courts
in Clark County or King County Washington (U.S.A) or the United States District
Court for the Western District of Washington, sitting in Seattle, Washington.
Both parties waive the right to change such venue and hereby consent to the
jurisdiction of such courts for all potential claims under this Agreement.

 

16. Acknowledgment. The Employee acknowledges that he has read and understands
this Agreement, that he has had the opportunity to consult with an attorney
regarding the terms and conditions hereof, and that he accepts and signs this
Agreement as his own free act and in full and complete understanding of its
present and future legal effect.

 

17. Relocation Assistance. The Company shall enter into an agreement with a
relocation services provider to assist Employee in the sale of his primary
residence. Said relocation services shall be on a basis normally provided to
employees of similar position and level and

 

5



--------------------------------------------------------------------------------

will include reasonable and customary relocation services including the movement
of household goods and a buyer value option program which will certain contain
benefits in connection with the sale of his primary residence in Wisconsin and
purchase of a residence in the Portland/Vancouver area.

 

18. Miscellaneous Benefits. Employee will be granted 5 weeks vacation upon
assuming employment. Employee will also be entitled to a one time allowance of
$10,000.00 (Ten Thousand dollars) to be used solely for the purchase of products
manufactured and distributed by the Company.

 

Employee understands that this offer is contingent upon Employee satisfying the
Company’s standard reference/background check. The reference/background check
varies depending on the position, but may include such items as a reference
check, a background check, and/or a drug test.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Employer: THE NAUTILUS GROUP, INC.

 

   

/s/ Gregg Hammann

--------------------------------------------------------------------------------

 

3-3-04

--------------------------------------------------------------------------------

By   Gregg Hammann   Date Its   C.E.O        

/s/ Tim Hawkins

--------------------------------------------------------------------------------

 

1-29-04

--------------------------------------------------------------------------------

    Employee   Date

 

6